 In the Matter ofEMPIREORDNANCE CORPORATION, THE PENCOYD REALTYCO, INC, ROXBORO STEEL COMPANY, MANAYUNK FORGING CORPORATION, SCIIUYLKILL MANUFACTURING COMPANY, WISSAHICKON TOOLWORKS, INCandAMERICAN FEDERATION OF GUARDS & POLICE, AFFILIATED WITH A F OF LCase No C4,211-DecidedJuly 8, 1942Jurisdictionordnance manufacturumg industrySettlement-stipulation providing for compliance with the ActRemedial Ordersentered on stipulationMr Geoffrey J Cunniff,for the BoardWolf, Block, Schorr c6 Solis-Cohen,byMr Samuel A Goldberg,forthe respondentsMr James H McHale, Mr Kenneth D Matthews,andMr PatrickJ Hogan,for the FederationMr Charles W Schneider,of counsel to the BoardDECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by American Federa-tion of Guards & Police, affiliated with the American Federation ofLabor, herein called the Federation, the National Labor RelationsBoard, herein called the Board, by the Regional Dnector for theFourth Region (Philadelphia, Pennsylvania), issued its complaintdated May 14, 1942, against Empne Ordnance Corporation, The Pen-coyd Realty Co, Inc, Roxboro Steel Company, Manayunk ForgingCorporation, Schuylkill Manufacturing Company, Wissahickon ToolWorks, Inc, herein collectively called the respondents, alleging thatthe respondents had engaged in and were engaging in unfair laborpractices affecting commerce Within the meaning of Section 8 (1),(2), (3), and (5) and Section 2 (6) and (7) of the National LaborRelations Act, 49 Stat 449, herein called the ActCopies of the com-plaint, accompanied by notice of hearing, were duly served upon therespondents, the Federation, and also upon Empne Guard Association,42 N L R B, No 35156 EMPIRE ORDNANCE CORPORATION157herein called the Association, a labor organization alleged in the com-plaint to be dominated and supported by the respondentsConcerning the unfair labor practices, the complaint alleged, insubstance, that the respondents (1) from about December 1941 to thedate of issuance of the complaint urged and persuaded their em-ployees not to become members of the Federation and to abandon theirmembership therein, attempted to aster tarn which of its employeeswere engaging in activities on behalf of the Federation, threatenedits employees with dire economic consequences if they retained mem-bership in the Federation, dispai aged the Federation, and questioneditsemployees concerning activities on behalf of the Federation;(2) dominated and interfered with the formation and administrationof the Association, contributed financial and other support to it, andpermitted solicitation on company time and property for membershipin the Association; (3) terminated the employment of Fait Elkinson of about December 29, 1941, because of Elkins' membership in andactivity on behalf of the Federation; (4) on and after January 28,1942, refused to recognize the Federation as the exclusive bargainingrepresentative of its employees in an appropriate unit and refusedto bargain collectively with the Federation; and (5) by the foregoingacts interfered with, restrained, and coerced its employees in theexercise of the rights guaranteed in Section 7 of the ActOn or about May 25, 1942, the respondents filed an answer to thecomplaint denying that they had engaged in the unfair laborpracticesPursuant to notice, a hearing was held on May 28 and 29, 1942,at Philadelphia, Pennsylvania, before Frank A Mouritsen, the TrialExaminer duly designated by the Chief Trial ExaminerThe Board, ,the respondents, and the Federation were represented at and par-ticipated in the hearing 1At the hearing, the respondents, the Fed-eration, and counsel for the Board entered into a stipulation datedMay 29, 1942, subject to the approval of the Board, in settlement of_the caseThis stipulation provides as followsSTIPULATIONIWHEREAS a charge and amended charges were duly filed byAmerican Federation of Guards & Police, affiliated with theAmerican Federation of Labor, and the National Labor RelationsBoat d, by the Regional Director of the Fourth Region, issuedits complaint dated the 14th day of May, 1942WHEREAS the complaint, accompanied by a notice of hearing,was duly served upon Empire Ordnance Corporation, The Pen-IThe Association did not appear 158DECISIONSOF NATIONALLABOR RELATIONS BOARDcoyd Realty Co, Inc , Roxboro Steel Company, Manayunk Forg-ing Corporation, Schuylkill Manufacturing Company, and Wis-sahickon Tool Works, Inc, alleging that they had engaged inunfair labor practices affecting commerce within the meaningof Section 8, Subsections (1), (2), (3) and (5), and Section 2,Subsections (6) and (7), of the National Labor Relations Act,and said complaint also having been served upon Empire GuardsAssociation,WHEREAS, pursuant to due notice, the hearing was formallyopened by Frank A Mouritsen, Trial Examiner duly designatedby the National Labor Relations Board, at Philadelphia, Penn-sylvania, on May 28, 1942, at which time Empire Ordnance Cor-poration, The Pencoyd Realty Co, Inc, Roxboro Steel Company,Manayunk Forging Corporation, SchuylkillManufacturingCompany, Wissahickon Tool Works, Inc , the National LaborRelations Board, and American Federation of Guards & Police,affiliatedwith the American Federation of Labor, appeared bycounsel (Empire Guards Association did not appeal), andWHEREAS, although Empire Ordnance Corporation, The Pen-coyd Realty Co, Inc, Roxboro Steel Company, Manayunk Forg-ingCorporation,Schuylkill . Manufacturing Company, and-Wissahickon Tool Works, Inc, `deny that the unfair labor prac-tices alleged in the complaint have been committed, they never-thelessinow loin in this Stipulation, solely for the purposesherein stated, to the end that this matter may be amicably set-tledAmerican Federation of Guards & Police, affiliated withthe American Federation of Labor, accepts the provisions here-inafter set forth as full settlement of the matters alleged lit thecharge and amended charges heretofore filed by it,Now, THEREFORE, on this 29th day of May, 1942, it is herebystipulated and agreed by and between Empire Ordnance Corpora-tion,The Pencoyd Realty Co, Inc, Roxboro Steel Company,Manayunk Forging Corporation, Schuylkill Manufacturing Com-pany,Wissahickon Tool Works, Inc, hereinafter refeired to asRespondents; American Federation of Guards & Police, affiliatedwith the American Federation of Labor, hereinafter referred to asthe Union, and Geoffrey J Cunniff, attorney for the NationalLabor Relations Board, that :-I1Respondent Empire Ordnance Corporation is a Delawarecorporation duly licensed to do business in the Commonwealthof Pennsylvania, with its principal place of business in Phila-delphia, Pennsylvania, engaged in the manufacture and sale of EMPIRE ORDNANCECORPORATION-159guns and other ordnanceIts principal raw materials are steelforgingsFor ,the past year its purchases were in excess of$100,000,which principally came fiom Respondent ManayunkForging CorporationIts salesfor the past year werein excessof $100,000,more than W per cent of which were, after final assem-bly, shipped to points outside the Commonwealth of Pennsylvania2Respondent The Pencoyd Realty Co, Inc, is a Delawarecorporation duly licensed to do business in the Commonwealthof Pennsylvania, with its principal place of business in Phila-delphia, Pennsylvania, engaged in leasing the premises and ma-chines to the other Respondents heiein, among others3Respondent Roxboio Steel Company is a Delawaie cor-poration duly licensed to do business in the Commonwealth ofPennsylvania,with its principal place of business in Philadelphia,Pennsylvania,engaged in the manufacture and sale of steel- Itsprincipal raw materials are iron and other alloysgoing into themanufacture of steelFor the past year its purchases of saidraw materials were in excess of $100,000, over 50 per cent of- whichcame fiom States of the United States other than the Common-wealth of PennsylvaniaIts sales for the past year were inexcess of$100,000,more than 50 per cent ofwhich were, afterfinal fabiication,shipped to points outside the Commonwealthof Pennsylvania'4Respondent Manayunk Foiging Coiporation is a Delawarecorporation duly licensed to do business in the Commonwealth ofPennsylvania,with its piincipal place of business in Philadelphia,Pennsylvania, engaged in the manufacture and sale of steel forg-ingsIts iaw materials are principally the steel purchased fromRespondent Roxboio SteelCompanyFor the pastyear its pur-chases of said raw materials were in excess of $100,000Its salesfor thepast year were in excess of $100,000, over 50 per cent,ofwhich were,after final fabrication, shipped to points outside theCommonwealth of Pennsylvania5Respondent Schuylkill Manufacturing Company is'a Penn-sylvania corporation,with its principal place of business in Mont-gomery County,Pennsylvania,which, althoughpresently idle, isnoimally engaged in the business of manufacturing and assem-binig guns Its principal materials are the gun parts and productsobtained from Respondent Empire Ordnance CorporationForthe past year its purchases of said materials were in excess of$10,000Its sales for the past year were in excess of $10,000, morethan 50 per cent of which were shipped,when finally assembledand fabricated, to points outside the Commonwealth of Penn-sylvania0 160PDECISIONS OF NATIONAL LABOR RELATIONS BOARD6RespondentWissahickon Tool `Works, Inc, is a Delawarecorporation duly licensed to do business in the Commonwealth ofPennsylvania, with its principal place of business in MontgomeryCounty, Pennsylvania, engaged in the business of manufacturingand selling recoil mechanisms to form parts of guns Its prin-cipal iaw material is fabricated steelFor the past year its pur-chases of said materials were in excess of $100,000, over 50 percent of which came from States of the United States other thanthe Commonwealth of Pennsylvania Its sales for the past yearwere in excess of $100,000, the greater part of which were to Re-spondent Empire Ordnance Corporation7For the purposes of this `proceeding the Respondents admitthat their operations affect commerce nnithin the meaning of Sec-tion 2, Subsections (6) and (7) of the National Labor RelationsAct8On or about January 28, 1942, the employees hereinafterdescribed as constituting an appropriate bargaining unit, wereemployees of the Respondent The Pencoyd Realty Co, Inc, andat the present time are employees of Respondents Empire Oid-nance Corporation and Wissahickon Tool Works, Inc, but mayin the future become employees of any of all of the Respondents9The employees heiernafter described as constituting an ap-propriate bargaining unit are classified as guards and, althoughpresently employed by Respondents Empire Ordnance Corpora-tion and Wissahickon Tool Works, Inc, are engaged in the pro-tection of the plants and property of all of the Respondents, forwhich service Respondents Manayunk Forging Corporation, Rox-boro Steel Company, Schuylkill Manufacturing Company, andThe Pencoyd Realty Co, Inc, pay a fee to Respondents EmpireOrdnance Corporation and Wissahickon Tool Works, IncII1American Federation of Guards & Police, affiliated with theAmeiican Federation of Labor, is a labor organization withinthe meaning of Section 2, Subsection (5) of the National LaborRelations Act2Empire Guards Association, an unaffiliated labor organiza-tion, is a labor organization within the meaning of Section 2,Subsection (5) of the National Labor Relations ActIIIThis Stipulation, together with the Second Amended Charge,Complaint, Notice of Hearing, and Affidavit as to Service of Com-a EMPIRE ORDNANCE CORPORATION161plaint and Notice of Hearing, may be introduced as evidence byfiling them with the Chief Trial Examiner of the National LaborRelations Board, designated by the said Boaid, at Washington,D CAll the parties hei eto waive their right to a hearing, to the mak-ing of findings of fact and conclusions of law by the NationalLabor Relations Board herein, and to any other or further pro-cedure before said Boaid, and agree that the Second AmendedCharge, Complaint, Notice of Heaimg, Affidavit as to Serviceof said Complaint and Notice of Hearing, and this Stipulation,shall constitute the entire record in this case and shall dispensewith the necessity for the hearing provided for in the said Com-plaint and Notice of HeaiingThis record shall be filed withthe National Labor Relations Board by transmitting the sameto the Chief Trial Examiner of the said Board at Washington,D CIVAll employees employed by Respondents Empire OrdnanceCorporation and Wissahickon Tool Works, Inc , as guards en-gaged in plant protection, excluding the captain, lieutenants andsergeants, constitute a unit appropriate for the purposes of col-lective baigaining within the meaning of Section 9 (b) of theNational Labor Relations ActVOn or about January 28, 1942, and at all times thereafter, themajoiity of the employees in the unit set forth in paragraph IV,above, designated the Union as their representative for the pur-poses of collective bargaining, and since said date the Union hasbeen, and still is, the exclusive representative of all the employeesin said unit by virtue of Section 9 (a) of the National LaborRelations ActVIUpon the entire record heieui, including this Stipulation, anorder may forthwith be entered by the National Labor RelationsBoard, as followsRespondents Empire Oidnance Corporation and WissahickonToolWorks, Inc., their officers, agents, successors and assigns,shall1Cease and desist'(a)From in anymanneidominating or interfering with theadministration of EmpireGuaidsAssociation, with the foimationor administration of any other labor organization of their em-472814-42-von 42-11 162DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees, and from contributing aid or support to said oranza-tion; from recognizing or dealing in any manner with EmpireGuards Association or any successor thereto or any group thatpurports to represent said organization, with respect to wages,hours, working conditions, or other conditions of employment;and from forming or maintaining any groups of designating anyindividuals to act as the representatives of then employees forthe purpose of collective bargaining respecting any of then termsor conditions of employment,(b)From in any manner inter fei ing ww ith, i esti airing of coei c-ing their employees in the exeielse of their rights to self-oiganiza-tion, to form, join or assist labor organizations, to bargaincollectively through representatives of their own'choosing, andto engage in concerted activities for the purposes of collectivebargaining or other mutual aid of protection a5 'guaranteed inSection 7 of the National Labor Relations Act;(c)Flom discouraging membeiship-in the American Federa-tion of Guaids & Police, affiliated with the American Federationof Labor, of any other labor organization of then employees, bydiscri i natiig against employees in respect to hne'oi tenure ofemployment or any condition of employment in any other manner(d)Fiom refusing to bargain collectively with the Union, orits representatives, as the exclusive representative of all'the' em-ployees employed by Respondents Empire Oi. dnance Corporationand Wissahickon Tool Works, Inc, as guards engaged in plantprotection, excluding the captain, lieutenants and sergeants2Take the following affirmative action in older to effectuatethe purposes of the Act(a)Withdraw all iecognition from Empire Guards Associa-tion as the representative of its employees or any of them for thepurpose of dealing with Respondents concerning grievances, labordisputes, wages, hours of employment, of other conditions of em-ployment, and disestablish said Empire Guards Association as therepresentative of its employees;,(b) Inform in writing each and every one of the officers of theEmpire Guards Association that Respondents will not deal withor recognize the said Empire Guards Association regarding anymatter connected with or relating to grievances, labor disputes,wages; hours of employment or other conditions of employment ;(c) Inform all of their' officers, agents, foremen and other super-visory employees that they shall not threaten employees in anymanner because of their membership in any labor organizationin general or the American Federation of Guards & Police, affil-iated with the American Federation of Labor, in particular; EMPIRE ORDNANCE CORPORATION163(d)The sum of $165 shall be paid to Fait Elkins by RespondentEmpire Ordnance Coiporation of by Respondent WissahickonTool Woiks, Inc, of by both divided in such piopoitions as thetwo Respondents may agree, and because the said Fait Elkinsdoes not desire ieinstatement, no` reinstatement shall be requited,(e)Upon request baigain collectively with the American Fed-eiation of Guaids & Police, affiliated with the Ameiican Federa-tion of Laboi, as the exclusive representative of all the employeesemployed by Respondents Empire 'Ordnance Corporation andWissahickon Tool Woiks, Inc, as guards engaged in plant pio-tection, excluding the captain, lieutenants and seigeants, withrespect to i ates of pay, hours of employment, and othei conditionsof employment,(f)Post immediately in conspicuous places at their variousplants, and maintain for a period of sixty (60) consecutive daysfrom the date of posting, notices to their employees stating (1)that the Respondents Empire Ordnance Corporation and Wissa-hickon Tool Works, Inc, will not engage in the conduct fi omwhich they are oideied to cease and desist in paragraph 1 (a), (b),(c) and (d), (2) that the Respondents Empire Ordnance Corpo-iation and Wissahickon Tool Woiks, Inc , will take the afflima-tive action set foith in paragi aph 2 (a), (b), (c), and (e), and (3)that the Respondents'- employees are free to become of i emautmembers of the Ameiican Federation of Guards & Police, affili-ated with the Ametican Federation of Labor, or any other laboroiganization, and Respondents Empire Ordnance Corporationand Wissahickon Tool Woiks, Inc , will' not discriminate againstany employee because of membership or activity in that organi-zation or any other such organization;(g)Notify the Regional Director of the Fourth Region, inwriting, within ten (10) days of the oider of the National LaborRelations Board, what steps have been taken to comply therewithVIIUpon application by the National Labor Relations Board, with-out further notice to the parties, the United States Circuit Courtof Appeals foi the Third Circuit, or any other appropriate Courtas provided for in Section 10 (c) of the National Labor RelationsAct, may enter a decree 'embodying substantially the above orderof the National Labor Relations Board, and the patties heretoexpressly waive then right to contest the entry,of such decree andfurther expressly waive any right to receive notice of the filingby the National Labor Relations Boaid of the application forentry of such decree 164DECISIONSOF NATIONALLABOR RELATIONS BOARDVIIIIf at any time subsequent to the execution of this StipulationRespondents The Pencoyd Realty Co, Inc, Schuylkill Manufac-turing Company, Manayunk Forging Corporation, or RoxboroSteel Company, parties heieto, become the employer of employeesas described in paragraph IV, above, then it is expressly stipulatedand agreed that the order and decree entered pursuant to thisStipulation, with the exception of paragraph 2 (d) of the orderand that part of the decree based thereon, shall automaticallyembrace and include said Respondent or RespondentsIXThe entire agreement between the parties is contained in thisStipulation, and there is no verbal agreement of any kind whichvaries, alters or adds to this Stipulation.XThis Stipulation is subject to the approval of the NationalLabor Relations Board and shall become effective immediatelyupon such approval.On June 29, 1942, the Board issued its Order approving the abovestipulation, making it a part of the record in the case, and pursuant toArticle II, Section 36, of National Labor Relations Board Rules andRegulations-Series 2, as amended, ti ansferring the proceeding to theBoard for the purpose of,entry of a Decision and Order by the Boardpursuant to the provisions of the stipulation.Upon the basis of the above stipulation and the entire record inthe case, the Board makes the following .FINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTSEmpire Ordnance Corporation is a Delaware coiporation dulylicensed to do business in the Commonwealth of Pennsylvania, withitsprincipal place of business in Philadelphia, Pennsylvania, en-gaged in the manufacture and sale of guns and other ordnance. Itsprincipal raw materials are steel forgings'For the past year its pur-chases were in excess of $100,000, which principally came from therespondent Manayunk Forging CorporationIts sales for the pastyear were in excess of $100,000, more than 50 percent of which was,after final assembly, shipped to points outside the Commonwealthof Pennsylvania. EMPIRE ORDNANCE CORPORATION165The Pencoyd Realty Co, Inc, is a Delaware corporation duly li-censed to do business in the Commonwealth of Pennsylvania, withits principal place of business in Philadelphia, Pennsylvania, engagedin leasing the premises and machines to the other respondents herein,among othersRoxboro Steel Company is a Delaware corporation duly licensedto do business in the Commonwealth of Pennsylvania, with its prin-cipal place of business in Philadelphia, Pennsylvania, engaged inthe manufacture and sale of steelIts principal raw materials areiron and other alloys going into the manufacture of steel.For thepast year its purchases of said raw materials were in excess of $100,000,oyer 50 percent of which came from States of the United States otherthan the Commonwealth of Pennsylvania. Its sales for the past yearwere in excess of $100,000, more than 50 percent of which was, afterfinal fabrication, shipped to points outside the Commonwealth ofPennsylvania.Manayunk Forging Corporation is a Delaware corporation dulylicensed to do business in the Commonwealth of Pennsylvania, withits piincipal-place of business in Philadelphia, Pennsylvania, engagedin the manufacture and sale of steel forgingsIts raw materials aieprincipally the steel purchased from the respondent Roxboro SteelCompany. For the past year its purchases of said raw materials werein excess of'$100,000Its sales for the past year were in excess of$100,000, over 50 percent of which was, after final fabrication, shippedto points outside the Commonwealth of Pennsylvania.Schuylkill Manufacturing Company is a Pennsylvania corporation,with its principal place of business in Montgomery County, Penn-sylvania, which, although presently idle, is normally engaged in thebusiness of manufacturing and assembling gunsIts principal ma-teiials are the gun parts and products obtained from the respondentEmpire Ordnance CorporationFor the past year its purchases ofsaid mateiials were in excess of $10,000Its sales for the past yearwere in excess of $10,000, more than 50 percent of which was shipped,when finally assembled and fabiicated, to points outside the Com-monwealth of PennsylvaniaWissahickon Tool Works, Inc , is a Delaware corporation duly li-censed to do business in the Commonwealth of Pennsylvania, withits principal place of business in Montgomery County, Pennsylvania,engaged in the business of manufacturing and selling recoil mecha-nisms to form paits of guns Its principal raw material is fabricatedsteelFor the past year its purchases of said materials weie in excessof $100,000, over 50 percent of which came from States of the UnitedStates other than the Commonwealth of Pennsylvania Its sales for 166DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe past year were in excess of $100,000, the greater part of which wereto the respondent Empue Ordinance CorporationThe respondents admit for the purposes of this proceeding that theiroperations affect commerce within the meaning of Section 2 (6) and(7) of the ActWe find that the above-described operations of the respondents,jointly-and severally, constitute a continuous flow of trade, traffic,and commerce among the several States.ORDERUpon the basis of the above findings of fact, the stipulation, and theentire record in the case, and pursuant to Section 10 (c) of the NationalLabor Relations Act, the National Labor Relations Board herebyorders that the respondents, Empire Ordnance Corporation, Phila-delphia,Pennsylvania, andWissahickon ToolWorks, Inc, Mont-gomery County,, Pennsylvania, their officers, agents, successors, andassigns shall1Cease and -desist(a)From in any manner dominating or interfering with the ad-ministration of Empue Guards Association, with the formation or ad-ministration of any other labor organization of their employees, andfrom contributing aid of support to said organization; from recogniz-ing or dealing in any manner with Empire Guards Association or anysuccessor thereto or any group that purports to represent said organi-zation, with respect to wages, hours, working conditions, or otherconditions of employment, and from forming of maintaining anygroups or designating any individuals to act as the i epi esentatives oftheir employees for the purpose of collective bargaining respectingany of their terms or conditions of employment;(b)From in any manner interfering with, restraining or coercingtheir employees in the exercise of their rights to self-organization,to form, join or assist labor organizations, to baigain collectivelythrough representatives of their own choosing, and to engage in con-certed activities for the purposes of collective bargaining or othermutual aid or protection as guaranteed in Section 7 of the NationalLabor Relations Act,(c)From discouraging membership in the American FederationofGuards & Police, affiliated with the American Federation ofLabor, or any other labor organization of their employees, by dis-criminating against employees in respect to hire or tenure of employ-ment or any condition of employment in any other manner;(d)From refusing to bargain collectively with the Union, or itsrepresentatives, as the exclusive representative of all the employees EMPIRE ORDNANCE CORPORATION167,employed by Respondents Empire Oidnance Corporation and Wis-sahickon Tool Woiks, Inc, as guards engaged in plant protection,excludingthe captain,lieutenants and sergeants.2.Take the following affirmative action in order to effectuate thepuiposes of the Act:(a)Withdrawall recognition from Empire Guards Associationas the representative of its employees or any of them for the purposeof dealing with Respondents concerning grievances, labor disputes,wages,hours of employment,or other conditions of employment, anddisestablish said Empire Guards Association as the representative ofits employees,(b) Inform in writing each and every one of the officers of theEmpire Guards Association that Respondents will not deal with orrecognize the said Empire Guards Association regarding any matterconnected with or relating to grievances, labor disputes, wages, hoursof employment of other conditions of employment;(c) Inform all of their officers, agents,foremen and other super-visory .employees that they shall not threaten employees in anymanner because of their membership in any labor organization ingeneral orthe' American Federation of Guards & Police,affiliatedwith the American Federation of Libor, in particular ,(d)The sum of $165 shall be paid to Fait Elkins by RespondentEmpire Oidnance Corporation or by Respondent Wissahickon-ToolWorks, Inc, or by both divided in such proportions as the two Re-spondents may agree, and because the said Fait Elkins does not desirei ern statement, no i enistatement shall be required,(e)Upon request bargain collectively with the American Federa-tion of Guards & Police, affiliated with the American Federation ofLabor, as the exclusive representative of all the employees employedby Respondents Empne Oi dnance Corporation and WissahickonToolWoi ks, Inc , as guards engaged in plant pi otection, excludingthe captain, lieutenants and sergeants, with respect to rates of pay,hours of employment, and other conditions of employment,(f)Post immediately in conspicuous places at their various plants,and maintain for a pei iocl of sixty (60) consecutive days from thedate of posting, notices to their employees stating (1) that theRespondents Empire Ordnance Corporation and Wissahickon ToolWorks, Inc, will not engage in the conduct from which they areordered to cease and desist in paragraph 1 (a), (b), (c) and (d), (2)that the Respondents Empne Ordnance Corporation and Wissa-hickon Tool Works, Inc, will take the affirmative action set forthin paragraph 2 (a), (b), (c), and (e), and (3) that the Respond-ents' employees are free to become or remain members of the Ameri- 168DECISIONSOF NATIONALLABOR RELATIONS BOARDcan Federation of Guards&Police, affiliatedwith the AmericanFederation of Labor, or any other labor organization, and Respond-entsEmpire Ordnance Corporation and Wissahickon Tool Works,Inc , will not discriminate against any employee because of member-ship or activity in that organization or any other such organization;(g)Notify the Regional Director of the Fourth Region, in wilting,within ten (10) days of the order of the National LaborRelations'Board, what steps have been takento comply therewith